DETAILED ACTION

1.  Applicant's amendment, filed 01/28/2022, is acknowledged.
 

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Thomas D. Murray, IV on February 7, 2022

 
In the Claims:

 
4.  Amend claim 29 as follows:
-- Claim 29.  A method of activating T lymphocytes in a subject comprising administering to the subject the pharmaceutical composition according to claim 18.  --


5.  In claim 32, the phrase “wherein the disease related to human TIM-3 positive cells” has been replaced with -- wherein the subject has a disease related to human TIM-3 positive cells, wherein the disease --
 


REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the specific TIM-3 antibody or antigen-binding fragment thereof which binds to an extracellular region of human TIM-3 antigen recited in the claims.

7.  Claims 1, 4-15, 18, 26, 29, and 31-32 are allowable.

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 7, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644